                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

LISA M. ARCHIBALD,

                       Plaintiff,                                     8:19CV313

         vs.
                                                                        ORDER
ANDREW M. SAUL, Commissioner of Social
Security;

                       Defendant.


        Plaintiff has submitted a motion to proceed in forma pauperis (Filing No. 2). After
reviewing the request, I shall waive payment of fees and grant Plaintiff leave to proceed in forma
pauperis.


        IT IS ORDERED:


        Plaintiff’s motion to proceed in forma pauperis (Filing No. 2) is granted. The Clerk of
Court shall file the original complaint and accompanying pleadings without the prepayment of
costs or fees.


        Dated this 17th day of July, 2019.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
